Citation Nr: 0821699	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for residuals of a right inguinal hernia repair.

3.  Entitlement to an initial compensable disability rating 
for genital herpes.

4.  Entitlement to an initial compensable disability rating 
for bilateral shin splints.

5.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

6.  Entitlement to an initial compensable disability rating 
for bilateral hallux valgus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1994 until 
August 1997 and August 2001 until August 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The matter has since been transferred 
to the jurisdiction of the RO in Jackson, Mississippi  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not manifested by large, 
thrombotic, or irreducible hemorrhoids or excessive redundant 
tissue.

2.  The veteran's residuals of a right inguinal hernia repair 
is manifested by a smooth, stable 2 inch scar that does not 
adhere to underlying tissue, was not painful on inspection, 
and does not limit motion.

3.  The veteran's genital herpes is not manifested by herpes 
lesions covering at least 5 percent of her entire body; and 
she is not treated with intermittent systemic therapy.

4.  The veteran's bilateral shin splints are manifested by 
slight muscle disability.  




5.  The veteran's bilateral pes planus is manifested by 
complaints of bilateral foot pain, with no swelling or 
deformity, a normal gait, and some slight abnormal weight 
bearing.  

6.  The veteran's bilateral hallux valgus is not severe and 
has not undergone an operation.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for an initial, compensable evaluation for 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2007).

3.  The criteria for an initial, compensable evaluation for 
genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2007).

4.  The criteria for an initial, compensable evaluation for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5262 
and 5312 (2007).

5.  The criteria for an initial, compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2007).



6.  The criteria for an initial, compensable evaluation for 
bilateral hallux valgus and have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5280 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluations following the grants of service connection for 
hemorrhoids, residuals of a right inguinal hernia repair, 
genital herpes, bilateral shin splints, and bilateral pes 
planus and hallux valgus.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service medical records and reports of her 
post-service treatment.  She was also afforded numerous 
formal VA examinations.  

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Hemorrhoids 

The veteran essentially contends that her service-connected 
hemorrhoids warrant a compensable rating.  The veteran 
asserts that her hemorrhoids are large and bleed with every 
bowel movement.


Under Diagnostic Code 7336, a 0 percent evaluation is 
warranted for mild to moderate hemorrhoids. A 10 percent 
evaluation requires that the hemorrhoids be large or 
thrombotic; irreducible with excessive redundant tissue, 
evidencing frequent recurrences. A 20 percent evaluation 
requires persistent bleeding with secondary anemia or with 
fissures.

The veteran's service medical records indicate that she was 
treated for hemorrhoids in service, including in January 
2002.  Her June 2003 medical examination, prior to discharge, 
also noted that she had hemorrhoids.

A July 2004 VA examination noted that the veteran reported 
having to push her hemorrhoids back up with her fingers and 
that they occasionally bled.  They did not result in 
functional impairment.  Physical examination revealed no 
hemorrhoids. The examiner diagnosed her with intermittent 
external hemorrhoids due to chronic constipation, by history.  

Another VA examination was provided in May 2006.  The veteran 
reported that she experienced blood on tissue after weekly 
bouts of constipation.  The examiner found no colostomy 
present and no evidence of fecal leakage.  The examiner also 
found a small hemorrhoid at 11 o'clock, but no obvious signs 
of bleeding, thrombosis, or fissures.  There was a normal 
rectal tone and no internal hemorrhoids.  

The medical evidence of record reveals no history or evidence 
of large, thrombotic, or irreducible hemorrhoids or excessive 
redundant tissue. There was a normal rectal tone.  The 
symptoms and findings reported thus most nearly approximate 
the current rating for mild to moderate hemorrhoids.  
Consequently, the preponderance of the evidence is against 
entitlement to a compensable evaluation under Diagnostic Code 
7336.  The Board has considered the veteran's contentions 
that her hemorrhoids are large and bleed frequently; however, 
such contentions simply do not comport with the medical 
evidence.  While the veteran is competent to describe her 
hemorrhoidal symptoms, in view of the medical evidence the 
Board does not find her contentions particularly probative.  
Layno v. Brown, 6 Vet. App. 465, 471 (1994);  Buchanan v. 
Nicholson, 451 f.3d. 1331, 1337 (2006)

Additionally, there is no evidence that warrants referral of 
the veteran's claim for extraschedular consideration. There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's disability. Treatment 
has been very limited, the veteran is not shown to have been 
hospitalized due to her disability.  Accordingly, the claim 
will not be referred for extraschedular consideration. See 38 
C.F.R. § 3.321(b)(1).

Hernia Repair Residuals

The veteran also contends that her hernia repair scar 
warrants a compensable rating.  Specifically, the veteran 
reports continued pain when exercising.

Scars may be evaluated according to Diagnostic Codes 7801, 
7802, 7804 and 7805. Under Diagnostic Code 7801, a 10 percent 
rating is assigned for a scar on other than the head, face, 
or neck, that is deep (associated with underlying soft tissue 
damage) or that causes limited motion with area or areas 
exceeding 6 square inches (39 sq. cm.). A 20 percent rating 
is awarded if the area or areas exceeds 12 square inches (77 
sq. cm.).

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent disability evaluation. See 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).

A scar that is superficial and painful on examination will be 
assigned a maximum 10 percent rating. 38 C.F.R. § 4.118, 
Diagnostic Code 7804. A scar may also be evaluated based on 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805.

The veteran's service medical records indicate that she was 
treated for a hernia in July 2003.  Her June 2003 medical 
examination prior to discharge similarly indicated that the 
veteran had been diagnosed with a hernia.

The July 2004 VA examination noted that the veteran had a 9 
centimeter (cm) scar in the right, lower quadrant from hernia 
surgery, with some mild peri scar numbness.  There was no 
underlying tissue loss, disfigurement, keloid formation, or 
other scar abnormalities.  The examiner diagnosed her with 
postoperative right inguinal hernia, with some mild numbness 
of the scar, but no disability.

The veteran reported numbness from her hernia scar in a May 
2006 stomach, duodenum, and peritoneal adhesions examination.  
The examiner found a 2 inch scar in the right, lower quadrant 
of the abdomen.  The scar was hyperpigmented, smooth, flat, 
barely visible, and stable.  There was no adherence to 
underlying tissue.  The texture was normal in comparison to 
the surrounding skin.  There was no inflammation, edema, or 
keloid formation.  The residual of the right inguinal hernia 
was not apparent on lying or standing and there was no bulge 
apparent on straining.  She was diagnosed with a status post 
right inguinal hernia repair with a stable scar.

Both VA examinations indicate that her hernia scar does not 
meet size requirements for a compensable rating.  
Additionally, there is no underlying soft tissue damage for 
compensation under Diagnostic Code 7801, no finding that it 
is unstable under Diagnostic Code 7803, or painful on 
examination under Diagnostic Code 7804.  Furthermore, it was 
not found to limit her function for a rating under Diagnostic 
Code 7805.  

The Board has considered the veteran's contentions that her 
hernia scar is painful with exercise; however, her 
description of the symptoms in conjunction with the medical 
evidence and applicable regulations simply do not rise to the 
level of a compensable rating.  While the evidence of record 
demonstrates that the veteran has a right inguinal hernia 
repair scar, there is no indication that it warrants a 
compensable evaluation.  As the evidence of record is against 
the claim, the benefit of the doubt rule does not apply. 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The 
veteran's claim for a compensable rating for residuals of a 
right inguinal hernia repair is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Genital Herpes

The veteran contends that she sometimes has breakouts of her 
service-connected genital herpes, which is manifested by 
lesions on her arms and thighs warranting a compensable 
evaluation, as indicated in her March 2006 VA Form 9.

Under Diagnostic Code 7806, a 0 percent evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected; and no 
more than topical therapy required during the past 12 month 
period. A 10 percent evaluation requires at least 5 percent 
but less than 20 percent of the entire body, or at least 5 
percent but less 20 percent, of exposed areas affected, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during a recent 12-month period.

A 30 percent rating would be warranted if 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12 
month period.

A 60 percent rating would require more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the 12-month period.

The veteran's service medical records show that she was 
diagnosed with herpes prior to her discharge, in her June 
2003 examination.  

Her July 2004 VA examination noted the veteran reported 
developing herpes in service.  She reported outbreaks once or 
twice a month, but that she was not on any medication.  

In her May 2006 VA examination for skin disease, she reported 
developing herpes lesions on her arms and thighs.  She was 
treated with an ointment, and the herpes resolved after 
treatment.  She reported single lesions erupting on her arms 
and thighs, during high stress.  She also reported flare-ups 
of these lesions twice a month, lasting a few days, at which 
time she used her ointment.  She denied any residual problems 
from the lesions and progression of the lesions.  The lesions 
were constant, but did not cause any residual problems and 
did not cause pain.  

The May 2006 VA examiner found the rectal and vaginal area to 
be clear of any inflammation or rash, with no evidence of 
warts or residuals of warts.  The skin of the arms and thighs 
were clear of any inflammation or rash.  There was no skin 
breakdown, ulceration, scarring, or disfigurement.  The 
exposed area was 0 percent and the body surface affected was 
0 percent.

A compensable rating under Diagnostic Code 7806 is not 
warranted as the May 2006 VA examiner noted that 0 percent of 
the exposed body area and body surface area was affected.  
Furthermore, even if occasional flare-ups of herpes lesions 
are considered, the veteran also reported that she is treated 
for her herpes through the use of a topical ointment.  
Diagnostic Code 7806 indicated that treatment through a 
topical ointment is indicative of a noncompensable rating.  
No competent medical evidence is of record demonstrating that 
the veteran's herpes lesions cover at least 5 percent of her 
entire body or that she is treated by intermittent systemic 
therapy.  

The evidence of record is against the claim, thus the benefit 
of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58.  
The veteran's claim for a compensable rating for genital 
herpes is denied.  

Bilateral Shin Splints

The veteran claimed that she had stress fractures on the 
lower parts of her legs in her March 2004 claim application.  
The January 2005 rating decision granted service connection 
for bilateral shin splints (claimed as stress fractures of 
the lower legs).  She contends that her bilateral shin 
splints warrant a compensable rating.

"Shin splints" is a term referring to nonspecific pain that 
occurs in the lower legs during running.  It may result from 
a specific injury, such as a tibial stress fracture.   (See 
www.merck.com/mmpe/sec21/ch324/).  It has also been defined 
as a strain of the flexor digitorum longus muscle occurring 
in athletes, with pain along the shin.  See Dorland's 
Illustrated Medical Dictionary 1742 (30th ed. 2003).  

There is no diagnostic code specifically addressing shin 
splints.  The veteran is currently service-connected for 
bilateral shin splints, by analogy, under Diagnostic Code 
5299-5262, for tibia and fibula impairment.  However, given 
the nature of this muscle disability, a rating by analogy may 
also be possible under Diagnostic Code 5312, for to injury 
Muscle Group XII.  See 38 C.F.R. § 4.20. The function of 
Group XII muscles is dorsiflexion; extension of toes; and 
stabilization of arch. These muscles include tibialis 
anterior, extensor digitorum longus, extensor hallucis 
longus, and peroneus tertius.

Diagnostic Code 5262 for impairment of the tibia and fibula 
provides for a 10 percent rating where there is slight knee 
or ankle disability, with malunion of the tibia and fibula. A 
20 percent rating is warranted where there is moderate knee 
or ankle disability, with malunion of the tibia and fibula. A 
30 percent rating is warranted where there is marked knee or 
ankle disability, with maluni8on of the tibia and fibula, and 
finally, a 40 percent evaluation is warranted where nonunion 
of the tibia and fibula is productive of loose motion 
requiring a knee brace. 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a. For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  Normal plantar 
flexion of the ankle is from 0 to 45 degrees and normal 
dorsiflexion of the ankle is from 0 to 20 degrees. 38 C.F.R. 
§ 4.71a, Plate II.

In contrast, Diagnostic Code 5312 rates Muscle Group XII 
disabilities, which encompasses the anterior muscles of the 
leg. The functions of these muscles include extension of the 
toes, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Under this diagnostic code, a 
noncompensable rating is warranted if impairment of this 
muscle group is slight, a 10 percent rating is warranted if 
impairment is moderate; a 20 percent rating is warranted if 
impairment is moderately severe; and a 30 percent rating is 
warranted if it is severe. 

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement. 38 C.F.R. § 4.56(c). 

A slight muscle disability results from a simple wound of 
muscle without debridement or infection. History and 
complaint include service department record of superficial 
wound with brief treatment and return to duty. Healing with 
good functional results. No cardinal signs or symptoms of 
muscle disability.  Objective findings include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus, 
and no impairment of function or metallic fragments retained 
in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

A moderate muscle disability is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without the explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate muscle 
disability would include complaints of one or more of the 
cardinal signs and symptoms, particularly lowered threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles. Objective 
findings of a moderate muscle disability include entrance and 
(if present) exit scars, small or linear, indicative of short 
track of missile through muscle tissue, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to sound side. 38 C.F.R. § 4.56 (d)(2).

A moderately severe muscle disability is a through and 
through or deep penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history consistent with this type 
of injury should include hospitalization for a prolonged 
period of treatment of the wound, with a record of cardinal 
symptoms, and, if present, evidence of inability to keep up 
with work requirements. Objective findings would include 
entrance and (if present) exit scars indicating a track of a 
missile through one or more muscle groups, as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaints 
are similar to those required for a moderately severe 
disability, but with consistent complaint of cardinal signs 
and symptoms worse than shown in moderately severe muscle 
injuries.  Objective findings include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area; muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Additional signs include x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin, where bone is normally protected 
by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing 
muscle group; atrophy of muscle groups not in the track of 
the missile; and induration or atrophy of an entire muscle 
group. 38 C.F.R. § 4.56(d).

Service medical records indicate that the veteran was treated 
for stress fractures to the lower legs, including in March 
2003.  Her June 2003 examination, prior to her separation, 
noted that the veteran complained of stress fractures to the 
lower legs.

In her July 2004 VA examination, the veteran reported that 
she developed bilateral stress fractures in her tibias, and 
that she has had to stop her cardiovascular training due to 
pain and discomfort.   There was no tenderness to palpation 
of the tibia or fibula and no limitation of function on 
dorsiflexion of the ankle.  The examiner found her knees to 
reveal no heat, redness, swelling, or effusion.  Both knees 
had a 0 to 140 degrees range of motion, with no pain, 
fatigue, weakness, lack of endurance, incoordination, or 
ankylosis.  There was no recurrent subluxation, locking, 
joint effusion, or retropatellar crepitation of the knees.  
The veteran was diagnosed with intermittent shin splints.

The May 2006 VA examination for feet found the veteran to 
report leg pain after jogging.  She was found to have a 
normal gait.  The pretibial region was examined and the 
lateral edge of both tibias was slightly tender to palpation, 
which was confined to the middle one third of the pretibial 
region at the lateral border of the anterior tibia, 
bilaterally.  There was no evidence of edema and x-rays 
indicated that the tibia and fibula were normal bilaterally, 
though the examiner indicated that it was more likely than 
not that she did have stress fractures of the tibia.  The 
veteran was diagnosed with residual shin splints, currently 
symptomatic, with objective findings of discomfort on 
physical examination.  The examiner further noted that he 
could not estimate function during flare-ups without undue 
speculation.  The examiner also opined that the veteran had 
mild to moderate difficulty with her legs in terms of 
incapacity.  

As there is no objective evidence of impairment of either the 
knees or ankles related to service-connected shin splints, 
the Board finds that the veteran's knees and ankles are not 
"slightly" debilitating and that she is therefore not 
entitled to a compensable rating under Diagnostic Code 5262.

Although the May 2006 VA examiner found her to have mild to 
moderate difficulty with her legs, the veteran's bilateral 
shin splints are indicative of mild muscle disability.  
Objective findings included no tenderness to palpation of the 
tibia or fibula in July 2004 and only slight tenderness, with 
no evidence of edema in May 2006.  No cardinal signs or 
symptoms were found on either examination.  Accordingly, the 
veteran's left shin splint disability does not warrant the 
assignment of a compensable rating under Diagnostic Code 
5312.

The appellant has also put forth credible complaints of pain 
on use of her legs.  With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's disability is likely manifested by some 
functional limitation due to pain on motion; however, there 
is no showing of any other functional impairment which would 
warrant a higher rating for the complaints of pain. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  Therefore, the 
preponderance of the evidence is against a compensable 
initial evaluation for shin splints.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. 
The veteran's claim for a compensable rating for bilateral 
shin splints is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Bilateral Pes Planus and Hallux Valgus 

The veteran essentially contends that her service-connected 
bilateral pes planus and hallux valgus cause her pain and 
warrant compensable ratings.  

Under Diagnostic Code 5276 for acquired flatfoot, a 
noncompensable rating is warranted for mild symptoms, 
relieved by built-up shoe or arch support.  A 10 percent 
evaluation is awarded for unilateral or bilateral disability 
that is moderate, characterized by weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achillis, 
and pain on manipulation and use of the feet. The next 
highest rating for bilateral pes planus is 30 percent, which 
is assigned for severe disability, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities. A maximum 50 
percent rating is in order for bilateral pes planus that is 
pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances. 38 C.F.R. § 
4.71a.

In regards to hallux valgus, under Diagnostic Code 5280 a 10 
percent rating would be warranted for unilateral hallux 
valgus operated with resection of the metatarsal head or 
severe hallux valgus, if equivalent to amputation of the 
great toe.  

The veteran's service medical records indicate that she was 
treated for bilateral flat feet and hallux valgus during 
service, including in November 1994.  She was also noted to 
have fallen arches in her June 2003 examination prior to 
discharge.



The veteran reported to her July 2004 VA examiner that she 
had previously been given orthotics, but stopped using them.  
She reported that her disorder did not require bed rest or 
treatment by a physician; she was also not taking any 
specific medication or treatment.  She further stated that 
she had not had surgery for her hallux valgus, but that they 
caused significant pain when she walked or ran.  

The July 2004 VA examiner found bilateral fallen arches and 
bilateral hallux valgus deformities.  The feet exhibited no 
painful motion, edema, atrophy, or tenderness.  Tenderness 
was also not revealed upon palpation of the plantar surfaces.  
There was no dropfoot deformity and dorsiflexion of the toes 
did not produce pain.  There was no tenderness to palpation 
of the metatarsal heads, hammertoe deformities, Morton's 
neuroma, or hallux rigidus.  No limitation of function with 
standing or walking was found and she did not wear corrective 
shoe wear.  There was good alignment of the Achilles tendon.  

The May 2006 VA examiner noted that the veteran complained of 
her feet hurting in her arches, after prolonged standing or 
walking.  She did not use assistive or corrective devices.  
She denied flare-ups.  

The May 2006 examiner found her to have no acute distress and 
a normal gait.  Inspection of the feet and legs was grossly 
normal, except for her nails.  Palpation and manipulation of 
her feet revealed tenderness at the apex of the arches, 
slightly medially, bilaterally.  There was no pain with 
movement or manipulation of the feet or ankles.  The 
insertion of the Achilles tendon was normal.  The examiner 
also noted that there was lateral wearing of the soles of the 
shoes indicating some slight abnormal weight bearing.  The 
veteran was diagnosed with bilateral pes planus with hallux 
valgus.  Hallux valgus was 20 degrees on both sides, with no 
abnormal overlapping of toes.  Function during flare-ups 
could not be estimated without undue speculation.  The 
examiner also stated that the veteran had mild or slight 
difficulty with her feet.

Based on the evidence, the Board does not find that a 
compensable evaluation for either toe is warranted. There is 
simply no evidence of severe hallux valgus, or of 
symptomatology that would be the equivalent of amputation of 
the great toe, or a resection of the metatarsal head.  A 
higher rating under this code is not warranted for hallux 
valgus of either foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5280. 

The Board has reviewed the competent evidence of record and 
finds no support for assigning a compensable evaluation for 
the veteran's flat feet.  The July 2004 VA examination found 
no painful motion, edema, atrophy, or tenderness and good 
alignment of the Achilles tendon; he also found no functional 
impairment in standing or walking.  The May 2006 VA 
examination found only slightly abnormal weight bearing.  The 
alignment of the Achilles tendon was normal and there was no 
foot deformity.  Although there was tenderness at the apex of 
the arches slightly medially upon palpation and manipulation 
of the feet, there was no pain with movement or manipulation 
of the feet.  The examiner further commented that the veteran 
had only "slight or mild difficulty with her feet."

In order to meet the minimum 10 percent disability rating for 
pes planus, the veteran must exhibit at least "moderate" 
symptoms thereof.  In view of all the evidence of record, 
including the veteran's complaints and the medical evidence, 
for the reasons described above there is no basis for 
assigning a compensable disability rating.

The Board has also considered other potentially applicable 
alternative regulations which provide for compensable 
ratings, such as 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5282, 5283, and 5284.  However, as the veteran is not 
shown to suffer from weak foot, claw foot, malunion or 
nonunion of the tarsal or metatarsal bones, hammertoes, or 
other moderate foot injuries.  

The Board notes that in evaluating musculoskeletal 
disabilities consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 
However, these factors do not show that the veteran's 
bilateral pes planus or hallux valgus is comparable to the 
criteria for a 10 percent evaluation under Diagnostic Code 
5276 or 5280.  Indeed, the July 2004 


VA examination revealed that there was no swelling or 
localized tenderness of the feet or toes.   Moreover, the May 
2006 VA examination indicated a normal gait; no swelling or 
deformity was noted.  

Overall, the evidence reveals mild pes planus and hallux 
valgus with little functional impact.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b).  
Gilbert, 1 Vet. App. at 58.  The veteran's claim for a 
compensable rating for bilateral pes planus and hallux valgus 
is denied.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant any extraschedular evaluations.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

Entitlement to an initial compensable rating for hemorrhoids 
is denied.

Entitlement to an initial compensable rating for residuals of 
a right inguinal hernia repair is denied.

Entitlement to an initial compensable rating for genital 
herpes is denied.

Entitlement to an initial compensable rating for bilateral 
shin splints is denied.

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.


Entitlement to an initial compensable rating for hallux 
valgus is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


